Concurring and Dissenting Opinion by
Judge Crumlish, Jr.:
I agree with the majority’s determination that Middletown Township Municipal Authority violated an adjudicated order of the Sanitary Water Board.
However, I cannot agree with the majority’s dismissal of appellant’s contention that the fine imposed was excessive.
Section 605 of the “Clean Streams Law,” Act of June 22, 1937, P. L. 1987, Article II, as amended, 35 P.S. §691.605 provides: “. . . In determining the amount of civil penalty the board shall consider the wilfulness of the violation, damage or injury to the waters of the Commonwealth or their uses, cost of restoration, and other relevant factors. . . .”
Nowhere in the adjudication by the Environmental Hearing Board is there any indication that the above *550stated factors were considered in concluding that a $3,500 fine was appropriate. It appears that the Department of Environmental Resources simply determined that a $500 figure was reasonable for this violation, and multiplied it by the seven violations.
Such a procedure fails to adequately explain the Board’s determination of the penalty, and handicaps this Court in its review of the adjudication.
My consideration of the factors outlined in the above-quoted portion of the “Clean Streams Law” indicates that the fine imposed here was excessive and should be modified.